       Case
        case7:21-cv-06175-KMK
             7:21-cv-06175-KMK Document 11 Filed
                               Document 10 Filed09/20/21
                                                 09/21/21 Page
                                                           Page1 1ofof2 2

UNITED STATES DISTRJCT COURT
SOUTHERN DISTRICT OF NEW YORK

                ------------ ·-------------X
 RALPH SERRECCHIA,                                              No. 7:21-cv-06175-KMK

                               Plaintiff,



 GRUMA CORPORATION d/b/a MISSION FOODS
 and GUERRERO MEXICAN FOOD PRODUCTS,

                               Defendants.

 --------------------------------------X
                 PLAINTIFF'S NOTICE OF DISMISSAL OF COMPLAINT
        Plaintiff Ralph Serrecchia, pursuant to Rule 41(a)(l) of the Federal Rules of Civil

Procedure, hereby dismisses all causes of action in the compla,int against Defendant Gruma

Corporation ("Gruma") d/b/a Mission Foods and Guerrero Mexican Food Products without

prejudice.


        Ralph Serrecchia is dismissing this action because the parties have voluntarily agreed to

arbitrate that matter.


        Gruma has filed neither an answer to the complaint nor a motion for summary judgment as

to these claims. Dismissal under Rule 4 l(a)(l) is therefore appropriate.


                                                     Respectfully submitted,

                                                      ~
                                                     Randy J. Perlmutter
                                                     SamB. Smith
                                                     KANTROWITZ, GOLDHAMER &
                                                     GRAIFMAN, P.C.
                                                     135 Chestnut Ridge Road
                                                     Montvale, New Jersey 07645
                                                     Tel: (845) 356-2570
                                                     rperlmutter@kgglaw.com
                                                     ssmith@kgglaw.com
Dated: September 20, 2021
       Case
        Case 7:21-cv-06175-KMK Document10
             7:21-cv-06175-KMK Document 11 Filed
                                            Filed09/20/21
                                                  09/21/21 Page
                                                            Page  2 of
                                                                2 of 2 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 20, 2021, I caused a copy of the foregoing Plaintiff's
Notice of Dismissal of Complaint to be served on counsel for Defendant in this matter in the
manner set forth below:

By electronic.



                                     Richard J. Reibstein
                                     Christopher B. Fontenelli
                                     LOCKE LORD LLP
                                     200 Vesey Street, 20th Floor
                                     New York, NY 10281
                                     Tel: (212) 912-2797
                                     Fax: (212) 812-8377
                                     RReibstein@lockelord.com
                                     CFontenelli@lockelord.com




                                                             Sam Smith
                                                             Counsel for Plaintiff
